 1   EZEKIEL E. CORTEZ (CSB No. 112808)
     Law Office of Ezekiel E. Cortez
 2
     550 West C Street, Suite 790
 3   San Diego, California 92101
 4   T: (619) 237-0309 | F: (619) 237-8052
     lawforjustice@gmail.com
 5
     Attorney for Defendant Zachary Vasquez
 6
 7                THE UNITED STATES DISTRICT COURT
               FOR THESOUTHERN DISTRICT OF CALIFORNIA
 8               (THE HONORABLE GONZALO P. CURIEL)
 9
     UNITED STATES OF AMERICA,           ) Case No. 17CR00648-GPC
10                                       )
11            Plaintiff,                 ) JOINT MOTION FOR
         vs.                             ) CONTINUANCE OF
12                                       ) SENTENCING HEARING
     ZACHARY VASQUEZ,                    )
13                                       ) Date: March 15, 2019
              Defendant.
14                                       ) Time: 8:30 a.m.
                                         )
15       The parties, Lawrence A. Casper, Assistant United States Attorney, and
16
     Ezekiel E. Cortez, counsel for defendant, Zachary Vasquez, respectfully request
17
18   that the sentencing hearing presently set for March 15, 2019 at 8:30 a.m., be
19
     continued to June 21, 2019.
20
21                                        Respectfully submitted,
22
     Dated: March 11, 2019                /s/ Lawrence A. Casper (by consent)
23                                        LAWRENCE A. CASPER
24                                        Assistant U.S Attorney
25   Dated: March 11, 2019                /s/ Ezekiel E. Cortez
26                                        EZEKIEL E. CORTEZ
                                          Attorney for Zachary Vasquez
27
28
                  Joint Motion for Continuance of Sentencing Hearing
                   U.S. v. ZACHARY VASQUEZ, 17CR00648-GPC
                                           1
 1   EZEKIEL E. CORTEZ (CSB No. 112808)
     Law Office of Ezekiel E. Cortez
 2
     550 West C Street, Suite 790
 3   San Diego, California 92101
 4   T: (619) 237-0309 | F: (619) 237-8052
     lawforjustice@gmail.com
 5
     Attorney for Defendant Zachary Vasquez
 6
 7                  THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,               ) Case No. 17CR00648-GPC
                                             )
10               Plaintiff,                  ) PROOF OF SERVICE
11        vs.                                )
                                             )
12   ZACHARY VASQUEZ,                        )
                 Defendant.                  )
13                                           )
14
          I, the undersigned, hereby declare as follows:
15
16     1. I am over 18 years of age, a resident of the County of San Diego, State of
17        California, counsel for the Defendant and that my address is 550 West C
          Street, Suite 790, San Diego, CA 92101;
18
19     2. That today I served the Joint Motion for Continuance of Sentencing on
          opposing counsel by causing to be delivered by e-filing to the Office of the
20
          Clerk; and that I provided a copy to Defendant.
21
22        I declare under penalty of perjury that the foregoing is true and correct.

23
     Dated: March 11, 2019                 /s/ Ezekiel E. Cortez
24
                                           EZEKIEL E. CORTEZ
25                                         Attorney for Zachary Vasquez
26
27
28
                  Joint Motion for Continuance of Sentencing Hearing
                   U.S. v. ZACHARY VASQUEZ, 17CR00648-GPC
                                           2
